Citation Nr: 0006343	
Decision Date: 03/09/00    Archive Date: 03/17/00

DOCKET NO.  97-00 118A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
paranoid schizophrenia.


REPRESENTATION

Appellant represented by:	Minnesota Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William D. Teveri, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1977 to 
April 1978.

This appeal arises from a July 1996 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota.


FINDINGS OF FACT

1.  An unappealed RO decision in May 1992 denied the 
veteran's application to reopen his claim for service 
connection for a mental condition, previously diagnosed as 
paranoid schizophrenia, on the basis that new and material 
evidence had not been submitted.

2.  Additional evidence submitted since the RO's May 1992 
decision does not bear directly and substantially upon the 
issue under consideration, nor is it, by itself or in 
conjunction with evidence previously assembled, so 
significant that it must be considered in order to fairly 
decide the merits of the claim.


CONCLUSIONS OF LAW

1.  The May 1992 RO decision, which denied the veteran's 
application to reopen his claim for service connection for a 
mental condition, previously diagnosed as paranoid 
schizophrenia, is final.  38 U.S.C.A. § 7105(c) (West 1991); 
38 C.F.R. §§ 3.104(a), 20.302, 20.304, 20.1103 (1999).

2.  The evidence received since the May 1992 RO decision is 
not new and material, and the veteran's application to reopen 
the claim is denied.  38 U.S.C.A. §§ 1110, 1111, 1131, 1153, 
5108 (West 1991); 38 C.F.R. §§ 3.156(a)(b), 3.306 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that a review of the claims file 
reveals the veteran failed to report for two scheduled VA 
psychiatric examinations, in July and August 1999.  Two 
notices of those examinations, dated in December 1998 and 
July 1999, were returned as undeliverable.  There is no 
evidence in the claims file that the veteran notified the RO 
of an address change, or that he requested that the 
examinations be rescheduled.  It is well established that the 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining putative evidence.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  As the United States 
Court of Appeals for Veterans Claims (Court) has held, "it 
is the burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
See Hyson v. Brown, 5 Vet. App. 262,265 (1993).  Insofar as 
the veteran has not notified VA of any address change, the 
Board is of the opinion that no further assistance in this 
regard is required on the part of VA.  Also, in light of the 
veteran's failure to cooperate with VA's efforts to assist 
him by scheduling psychiatric examinations, VA's duty to 
assist under 38 U.S.C.A. § 5107(a) (West 1991) has been 
fulfilled, and his claim must be evaluated on the evidence 
now of record.

The May 1992 RO decision, denying the veteran's application 
to reopen his claim for entitlement to service connection for 
a mental condition, previously diagnosed as paranoid 
schizophrenia, became final when the veteran did not file a 
notice of disagreement within one year of the date he was 
notified of the unfavorable determination.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.302, 20.1103 (1999).  
Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO 
may not thereafter be reopened and allowed and a claim based 
on the same factual basis may not be considered.  The 
exception to this is 38 U.S.C.A. § 5108, which states that 
"[i]f new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim."  See Thompson v. Derwinski, 1 Vet. App. 251, 253 
(1991).  Therefore, once an RO decision becomes final under 
section 7105(c), absent the submission of new and material 
evidence, the claim cannot be reopened or readjudicated by 
the VA.  See 38 U.S.C.A. §§ 5108, 7104(b) (West 1991);  
38 C.F.R. §§ 3.104, 3.156(a)(b), 20.302, 20.1103 (1999); 
Suttman v. Brown, 5 Vet. App. 127, 135 (1993).

The Court has set forth a three-part analysis to be applied 
when a claim to reopen is presented.  Winters v. West, 12 
Vet. App. 203 (1999) (en banc); Elkins v. West, 12 Vet. App. 
209 (1999) (en banc).  Under the Elkins test, the first step 
is to determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) to reopen the 
prior claim.  If so, then the second step, whereby 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, see Justus 
v. Principi, 3 Vet. App. 510 (1992), the claim as reopened 
(and as distinguished from the original claim) is well 
grounded pursuant to 38 U.S.C.A. § 5107(a), must be 
undertaken.  If the claim is not well grounded, the 
"adjudication process must come to a screeching halt despite 
reopening because a claim that is not well grounded cannot be 
allowed."  Winters, at 206-7.  If the claim is well 
grounded, then the VA must ensure that the duty to assist has 
been fulfilled before proceeding to the third step, a merits 
adjudication.  Id.

In determining whether new and material evidence has been 
presented, "new" evidence is that which has not been 
previously submitted to agency decisionmakers and is neither 
cumulative nor redundant.  See 38 C.F.R. § 3.156(a); see 
generally Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
"Material" evidence is that which bears directly and 
substantially upon the specific matter under consideration, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Id.

In light of Evans v. Brown, 9 Vet. App. 273 (1996), the 
evidence to be reviewed is that which has been submitted 
since the last final decision that disallowed the claim on 
any basis.  In this case, the evidence submitted since the 
May 1992 decision shall be evaluated.  The evidence submitted 
at the time of the May 1992 decision consisted of a VA Form 
21-4138, Statement in Support of Claim, upon which the 
veteran had requested that his claim for service connection 
for a mental condition, previously diagnosed as paranoid 
schizophrenia, be reopened, and which indicated that he had 
received VA treatment for his mental disorder and chemical 
dependency as late as December 1991.  The RO denied the claim 
on the basis that no new and material evidence had been 
submitted, i.e., that there was no medical evidence showing 
that the veteran's mental condition, previously diagnosed as 
paranoid schizophrenia, and determined to have existed prior 
to his entry onto active duty, had been incurred in or 
aggravated by his active duty service.

The evidence submitted since the May 1992 decision consists 
of private and VA treatment and hospitalization records from 
August 1988 through August 1999, copies of documents from the 
veteran's service personnel records, including his DD 214, 
and a transcript of his January 1997 personal hearing at the 
RO.

During the veteran's January 1997 personal hearing he 
testified that he had never been told he had been diagnosed 
with paranoid schizophrenia prior to his entry onto active 
duty; that he was diagnosed with that disability during 
service; that he was first hospitalized after service in 
August or September 1978; that his parents and grandparents 
thought he had a mental disorder prior to his entry onto 
active duty; that he did not remember if he was hospitalized 
prior to service for a mental disorder; that he "was doing 
fine" when he entered service; that he had no disciplinary 
problems during service; that idleness in service caused his 
"problem"; that he smoke hashish while he was stationed in 
Naples, Italy; that he also drank "a lot of alcohol" while 
in Naples; and that his orders were changed when he admitted, 
during service, a prior history of smoking marijuana.

Some of the additional medical evidence submitted is 
duplicative of evidence previously considered; thus, it is 
not new evidence.  The remainder of the medical evidence, 
while new, is cumulative and redundant of previously 
considered evidence, in that it reveals only continuing 
hospitalizations and treatment for paranoid schizophrenia and 
drug and alcohol dependency, with no evidence concerning 
whether the veteran's mental disorder was incurred in or 
aggravated by his active duty service.  The veteran's service 
personnel records, while new in the sense that they were not 
previously of record, are cumulative of previously considered 
evidence because it merely confirms what was already known: 
The veteran was discharged for paranoid schizophrenia, which 
had been determined to have existed prior to his entry onto 
active duty.  This additional evidence is not material to the 
veteran's claim because it does not suggest that the 
veteran's schizophrenia began during service or was 
chronically worsened while on active duty.  The Board notes 
that the United State Court of Appeals for Veterans Claims 
has held that temporary or intermittent flare-ups during 
service of a preexisting injury or disease are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 
Vet. App. 292 (1991).  The additional evidence does not 
suggest that the underlying psychiatric condition worsened 
during service.
The veteran's testimony is neither new nor material, in that 
it essentially continues his contentions that paranoid 
schizophrenia was either incurred during his active duty 
service, or was aggravated thereby.  In that regard, the 
Board notes that, as a lay person, the veteran is not 
competent to offer an opinion as to the medical diagnosis of 
his mental disorder, its inception, or whether it was 
aggravated by his active duty service.  See Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("If lay assertions of medical 
causation will not suffice initially to establish a 
plausible, well-grounded claim, it necessarily follows that 
such assertions cannot serve as the predicate to reopen a 
claim"); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  As such, his testimony does not constitute new and 
material evidence.  Id.

Accordingly, the Board concludes that the evidence submitted 
subsequent to the May 1992 decision is not "new and 
material" as contemplated by 38 C.F.R. § 3.156(a), in that 
the new evidence, by itself or in connection with evidence 
previously assembled, is not so significant that it must be 
considered in order to fairly decide the merits of the 
veteran's claim..  See 38 U.S.C.A. § 5108.  The Board also 
points out that the "benefit of the doubt doctrine" applies 
to the adjudication of a claim on its merits, not to the 
preliminary question as to whether new and material evidence 
has been received to reopen a claim.  See Martinez v. Brown, 
6 Vet. App. 462 (1994).  Thus, the veteran's claim to reopen 
must be denied.

The Board is not aware of evidence which may prove to be new 
and material, but which has not been submitted with the 
application.  See 38 U.S.C.A. § 5103(a); Graves v. Brown, 8 
Vet. App. 522, 525 (1996).


ORDER

New and material evidence not having been submitted, the 
veteran's application to reopen a claim for service 
connection for a mental condition, previously diagnosed as 
paranoid schizophrenia, is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

 

